Noble C.P. No. 2042002. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Noble County. On February 23, 2005, this court received a letter from the Noble County Clerk of Courts indicating that the size and nature of the physical exhibits introduced at trial may make the transport of those exhibits to this court difficult and further indicating that a photograph of each exhibit is contained in the record. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the parties are to show cause, within twenty days of the date of this entry, why this court should not dispense with the transport of the physical exhibits to this court.